DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velderman et al. (USPUB 2016/0099590).

As to Claim 1, Velderman discloses a device charging system comprising: a battery configured to supply a type of power to at least one load device (Figure 1); and a central charging station configured to receive the battery (Abstract), the central charging station including a locking mechanism configured to secure the battery to the central charging station; an output port configured to supply power to the battery; and an electronic processor configured to: receive an unlock command from at least one selected from a group consisting of a remote device and a user-interface of the central charging station, disengage the locking mechanism upon receiving the unlock command (Paragraph 85, 95-96, and Figures 8-9).
As to Claim 2, Velderman discloses the device charging system of claim 1, wherein the remote device is at least one selected from a group consisting of a smart phone, a tablet, and a computer (Paragraphs 95-97).
As to Claim 3, Velderman discloses the device charging system of claim 1, wherein the at least one load device is the remote device (Figues 1, and 8-9).
As to Claim 5, Velderman discloses the device charging system of claim 1, wherein the battery is configured to supply a second type of power to a second load device (Paragraph 16).
As to Claim 6, Velderman discloses the device charging system of claim 5, wherein the second type of power is different from the type of power supplied to the at least one load device (Paragraphs 16 and 161).
As to Claim 7, Velderman discloses the device charging system of claim 1, wherein the electronic processor is further configured to supply power to the battery via a proprietary charging interface (Paragraph 160).
As to Claim 8, Velderman discloses the device charging system of claim 1, wherein the locking mechanism includes an electronic lock (Paragraph 104).
As to Claim 10, Velderman discloses the device charging system of claim 1, wherein the electronic processor is further configured to determine a potential malfunction in the battery by monitoring an electronic charge characteristic of the battery while the battery is being charged and, when the potential malfunction is determined to exist, generate an alert to a user of the device charging system (Paragraph 94)
As to Claim 11, Velderman discloses a method of managing a battery having one or more battery cells, the method comprising: receiving, via a central charging station, the battery; securing, via a locking mechanism, the battery to the central charging station; charging, via the central charging station, the battery when received; receiving, from at least one selected from a group consisting of a remote device and a user-interface, an unlock command; and disengaging the locking mechanism upon receiving the unlock command (Figures 1, 8-9, Abstract, and Paragraphs 85, 95-97).
As to Claim 12, Velderman discloses the method of claim 11, wherein the remote device is at least one selected from a group consisting of a smart phone, a tablet, and a computer (Paragraphs 95-97).
As to Claim 14, Velderman discloses the method of claim 11, wherein the step of charging the battery includes using a proprietary charging interface (Paragraph 160).
As to Claim 15, Velderman discloses the method of claim 11, wherein the locking mechanism includes an electronic lock (Paragraph 104).
As to Claim 17, Velderman discloses the method of claim 11, further comprising: monitoring an electrical characteristic of the battery; determining a potential malfunction in the battery; and when the potential malfunction is determined to exist, generate an alert to a user of the device charging system (Paragraph 94).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Velderman in view of Van Der Lee (USPUB 2013/0026981).


As to Claims 4 and 13, Velderman discloses the device charging system of claim 1 and 11, but do not expressly discloses wherein the type of power supplied to the at least one load device is transferred wirelessly.  Van Der Lee discloses transferring power to a load wirelessly.  It would have been obvious to one having ordinary skill in the art at the time of this invention to add wireless power transfer as taught by Van Der Lee, and add it to the device of Velderman in order to allow for charging with out requiring a physical plug or connection point.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859